 

Exhibit 10.7

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 



EXECUTIVE EMPLOYMENT AGREEMENT

 



This Executive Employment Agreement (this “Agreement”) is made and effective
this 29th day of April, 2014, by and between Grandparents.com, Inc., a Delaware
corporation, having its principal office at 589 Eighth Avenue, 6th Floor, New
York, NY 10018 (the “Company”) and Mr. Riaz Latifullah, residing at 4920 30th
Street, NW, Washington, DC 20008 (the “Executive”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.Employment.

 

The Company hereby agrees to employ the Executive as its Chief Financial Officer
effective as of July 1, 2014 and the Executive hereby accepts such employment in
accordance with the terms of this Agreement and the terms of employment
applicable to executive employees of the Company. The Chief Financial Officer
shall be an officer of the Company. In the event of any conflict or ambiguity
between the terms of this Agreement and terms of employment applicable to
regular employees, the terms of this Agreement shall control.

 

2.Duties of Executive.

 

The duties of the Executive shall include the performance of all of the duties
typical of the office(s) or position(s) held by the Executive to the extent
described in the bylaws of the Company and such other duties and projects as may
be reasonably assigned by the Chief Executive Officer of the Company (the
“CEO”). The Executive shall devote his full time efforts, ability and attention
to the business of the Company and shall perform all duties in a professional,
ethical and businesslike manner. Nothing herein shall preclude the Executive
from participating as a member of a board of directors or an advisory board of,
or performing services for, any company whose business does not compete with the
business of the Company or with respect to any investment activities so long as
such activities do not, individually or in the aggregate, materially interfere
with the performance of the duties contemplated herein.

 

3.Compensation.

 

In consideration of the services to be rendered by the Executive hereunder, the
Company shall compensate the Executive as follows:

 

A.Beginning on July 1, 2014, the Company shall pay the Executive a base salary
of $285,000 per year (subject to increase at the discretion of the board of
directors of the Company (the “Board”), in its sole discretion), less applicable
withholdings and deductions, payable in equal installments according to the
Company’s regular payroll schedule.

 

B.On the date of this Agreement, the Executive shall be granted under the Plan
(as defined below) an option (the “Option”) which is intended, to the greatest
extent practicable, to be an incentive stock option (within the meaning of the
Internal Revenue Code of 1986, as amended (the “Code”)) to purchase 5,000,000
shares (the “Option Shares”) of the Company’s common stock, of which 500,000
shall vest on December 31, 2014 (the “Initial Shares”), subject to the continued
employment of the Executive as of such date, and the balance shall vest annually
pro rata over a four year period with the first tranche vesting on December 31,
2015 (the “Remaining Shares”) subject to the continued employment of the
Executive and, with respect to the Remaining Shares, the Executive’s attainment
of the Performance Criteria (as defined herein), in each case pursuant to this
Agreement. The Option Shares shall have a term of five (5) years with an
exercise price equal to the Fair Market Value (as defined in the Company’s 2012
Stock Incentive Plan (the “Plan”)) as of the date hereof, subject to adjustments
for stock splits, combinations, recapitalizations and other events consistent
with the terms of the Plan. Beginning in fiscal 2015 and following the medical
supplement insurance program as endorsed by the Company being approved and
registered in at least [***] states, the annual vesting of the Remaining Shares
shall be subject to the Company achieving no less than [***]% of its projected
[***] as shown at the bottom of Exhibit A as attached hereto or as otherwise
mutually agreed to by the Board and the Executive for 2015 or 2016 or as
determined by the Board at the beginning of each fiscal year thereafter (the
“Performance Criteria”). To the extent not already registered, the Company will
register the Option and Option Shares on a Form S-8 Registration Statement (or,
if not so eligible, on another applicable form) as soon as practicable following
the date of this Agreement. In the event of a termination of Executive’s
employment by the Company without Cause (as hereinafter defined) or by Executive
with Good Reason (as hereinafter defined), all unvested Options shall expire and
the vested Options shall remain outstanding until the third anniversary of the
date of termination or July 1, 2019 whichever is earlier, after which remaining
vested Options shall expire. In the event of a termination of Executive’s
employment by the Company with Cause or by Executive without Good Reason, all
unvested Options shall expire and Executive shall have 90 days from the date of
such termination to exercise vested Options, after which remaining vested
Options shall expire.

 



 

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

4.Benefits.

 

Effective as of July 1, 2014, the Executive shall be entitled to the following
benefits:

 

A.Holidays. The Executive will be entitled to the same holiday schedule as
provided to other officers of the Company as set forth in the Company’s
employment benefits plan, as may be modified from time to time. The Company will
notify the Executive on or about the beginning of each calendar year with
respect to the holiday schedule for the coming year.

 

B.Vacation. The Executive shall be entitled to four (4) weeks paid vacation days
in each calendar year; provided that such vacation may not be taken in
increments of more than two (2) consecutive weeks at any time.

 

C.Sick Leave. The Executive shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of the Company. Additional sick
leave or emergency leave over and above paid leave provided by the Company, if
any, shall be unpaid and shall be granted at the discretion of the CEO.

 

D.Medical and Group Life Insurance. The Company agrees to include the Executive
in the group medical and hospital plan of the Company and, at such time as the
Company offers group life insurance to its other officers, to provide group life
insurance for the Executive at no charge to the Executive during the term of
this Agreement. However, the Executive shall receive the same benefits as other
officers of the Company. The Executive shall be responsible for payment of any
federal or state income tax imposed on these benefits to the same extent as
other officers of the Company.

 





2

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

E.Bonus, Incentive, Pension and Profit Sharing Plans. The Executive shall be
entitled to participate in all bonus, incentive, pension or profit sharing plan
or other type of additional benefits provided by the Company for the benefit of
officers or regular employees or both.

 

F.Housing. The Company shall provide the Executive with a furnished apartment in
New York City. The Company shall pay for basic utilities (water, phone,
internet, cable, gas and electric) for such apartment.

 

G.Expense Reimbursement. The Executive shall be entitled to reimbursement for
all reasonable expenses, including, travel and entertainment, actually incurred
by the Executive in the performance of the Executive’s duties, including weekly
transportation expenses related to the Executive’s weekly round-trip travel from
Washington, D.C. to New York City. The Executive will maintain records and
written receipts as required by Company policy.

 

H.Legal Fees. The Company shall reimburse the Executive for up to $2,000 of
actually incurred legal fees in connection with the preparation and negotiation
of this Agreement.

 

5.Term and Termination

 

A.The term of this Agreement shall commence on July 1, 2014 and shall continue
in effect until the fifth anniversary of the date of this Agreement. Thereafter,
this Agreement shall be renewed automatically for annual one-year terms unless
the Company or the Executive shall provide its/his written notice of intention
not to renew this Agreement no later than ninety (90) days prior to the end of
the then effective term.

 

B.The Company may terminate the Executive for cause as defined in this
paragraph. Cause is defined as: the Executive (i) has committed willful
misconduct or been grossly negligent in performing his material obligations owed
to the Company in this Agreement, (ii) is convicted of a criminal act of moral
turpitude or (iii) the Executive’s failure to meet the Performance Criteria for
any given year. The Company may terminate this Agreement for Cause upon thirty
(30) day’s prior written notice to the Executive detailing the events that the
Company believes constitutes Cause; provided that if the breach reasonably may
be cured, the Executive has been given at least thirty (30) days after
Executive’s receipt of written notice of such breach from the Company to cure
such breach. Whether or not such breach has been cured will be determined in the
reasonable judgment of the Board. In the event of termination of this Agreement
pursuant to this paragraph, the Executive shall be paid only (i) at the then
applicable base salary rate and (ii) any accrued bonus or benefit, in each case,
up to and including the date of termination, as well as reimbursement for
expenses. In the event of termination of the Executive pursuant to this
paragraph, the Company may immediately relieve the Executive of all duties and
immediately terminate this Agreement, provided that the Company shall pay the
Executive at the then applicable base salary rate to the termination date
included in the Company’s original termination notice.

 

C.The Executive may terminate this Agreement at the Executive’s discretion by
providing at least thirty (30) days prior written notice to the Company. In the
event of termination by the Executive pursuant to this paragraph, the Company
may immediately relieve the Executive of all duties and immediately terminate
this Agreement, provided that the Company shall pay the Executive at the then
applicable base salary rate to the termination date included in the Executive’s
original termination notice.

 



3

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

D.In the event the Company is acquired, or is the non-surviving party in a
merger, or sells all or substantially all of its assets or sells more than fifty
(50%) percent of the outstanding common shares of the Company in one or a series
of transactions (a “Change of Control”), all unvested options held by Executive
shall immediately vest and become exercisable.

 

E.In the event that any payments made and/or benefits provided to the Executive
under this Agreement or otherwise (the “Payments”) are subject to any excise
taxes imposed by Section 4999 of the Code (the “Excise Taxes”), the Company
shall pay the Executive such additional cash payment(s) (hereinafter
collectively called the “Gross Up Payment”) such that the net amount that the
Executive would retain after deduction and/or payment of any Excise Taxes on the
Payments, and any interest and/or penalties assessed by the Internal Revenue
Service with respect to the Excise Taxes, and taking into account the tax
consequences of all additional cash payments made by the Company pursuant to
this Section 5D, shall be equal to the aggregate value of Payments. The
determination of whether such Excise Taxes are payable and the amount thereof
shall be based upon the opinion of counsel selected by the Company and
acceptable to the Executive. Any such additional cash payment by the Company
shall be paid by the Company to the Executive in one lump sum cash payment one
hundred and eighty (180) days following the determination that such payments are
due.

 

F.In the event the Company terminates the Executive without Cause or the
Executive resigns his employment for Good Reason, the Company shall pay to the
Executive on or not more than 30 days after the date of termination: (i) a lump
sum cash payment equivalent to Executive’s annual salary, (ii) a lump sum cash
payment equivalent to any awarded but unpaid bonuses and any accrued bonus
(based on the target bonus for such fiscal year) or benefit, and (iii) COBRA
payments for one year. For the purposes of this Agreement, “Good Reason” shall
mean: (a) Executive no longer reports directly to the CEO or the Company’s Board
of Directors, (b) there has been a material diminution in Executive’s powers,
duties, or responsibilities, (c) Executive no longer holds the position of Chief
Financial Officer unless otherwise consented to by Executive, (d) the Company’s
material breach of any provision of this Agreement, (e) the Company fails to pay
or make any payment, award, or grant provided for in this Agreement, or (f) the
Company relocates Executive’s place of work outside of 25 miles from midtown
Manhattan. Good Reason shall not exist hereunder unless the Executive provides
notice in writing to the Company of the existence of a condition described above
within a period not to exceed 90 days of the initial existence of the condition,
upon the notice of which the Company does not remedy the condition within thirty
(30) days of receipt of such notice (if susceptible to cure) and the Executive
actually terminates his employment within ninety (90) days of the occurrence of
such condition.

 

G.Upon termination of this Agreement in the event the Company terminates the
Executive without Cause or the Executive resigns his employment for Good Reason
within twelve (12) months after a Change of Control, provided the Term has not
expired, the Company shall pay to Executive on or not more than 30 days after
the date of termination the following amounts: (i) Executive’s unpaid salary
through the end of the term of this Agreement, (ii) a lump sum cash payment
equivalent to any awarded but unpaid bonuses and any accrued bonus (based on the
target bonus for such fiscal year) or benefit, and (iii) COBRA payments for one
year.

 



4

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

6.Employee Covenants.

 

A.Unauthorized Disclosure. The Executive shall not, effective as of the date
hereof and continuing through the term of this Agreement and thereafter, make
any Unauthorized Disclosure. For purposes of this Agreement, “Unauthorized
Disclosure” shall mean disclosure by the Executive without the prior written
consent of the CEO of the Company to any person or entity, other than an
employee of the Company or a person or entity to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties as an executive officer of the Company, of any confidential
information relating to the business or prospects of the Company including, but
not limited to, any confidential information with respect to any of the
Company’s customers, products, methods of distribution, strategies, business and
marketing plans and business policies and practices, except (i) to the extent
disclosure is or may be required by law, by a court of law or by any
governmental agency or other person or entity with apparent jurisdiction to
require him to divulge, disclose or make available such information or (ii) in
confidence to an attorney or other advisor for the purpose of securing
professional advice concerning the Executive’s personal matters provided such
attorney or other advisor agrees to observe these confidentiality provisions.
Unauthorized Disclosure shall not include the use or disclosure by the
Executive, without consent, of any information known generally to the public or
known within the Company’s trade or industry (other than as a result of
disclosure by him in violation of this paragraph). This confidentiality covenant
has no temporal, geographical or territorial restriction.

 

B.Non-Competition. If the Company terminates Executive for Cause or if Executive
terminates without Good Reason, then for a period of one (1) year following such
termination, the Executive shall not, directly or indirectly, without the prior
written consent of the Company, own, manage, operate, join, control, be employed
by, consult with or participate in the ownership, management, operation or
control of, or be connected with (other than as a 5% or less stockholder,
partner, or beneficial owner) any business competitive to the Company as of the
date of termination of this Agreement.

 

C.Non-Solicitation. If the Company terminates Executive for Cause or if
Executive terminates without Good Reason, then for a period of one year after
such termination, the Executive shall not, either directly or indirectly, alone
or in conjunction with another person, interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company, its subsidiaries and/or
affiliates, with any person who at any time was an employee, advisor, consultant
or agent of the Company as of the date of termination of this Agreement.

 

D.Remedies. The Executive agrees that any breach of the terms of this Section
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law, and further agrees that in the
event of said breach or any threat of breach, the Company shall be entitled to
seek an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Executive, in addition to any
other remedies to which the Company may be entitled at law or in equity. The
Executive and the Company further agree that the provisions of the covenants not
to compete and solicit are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein.
Should a court or arbitrator determine, however, that any provision of the
covenants is unreasonable, either in period of time, geographical area, or
otherwise, the parties hereto agree that the covenants should be interpreted and
enforced to the maximum extent which such court or arbitrator deems reasonable.

 



5

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

7.Company Covenants.

 

A.To the greatest extent permitted by Delaware General Corporation Law §145, and
subject to the provisions thereof, if Executive is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative by reason
of the fact that Executive is or was a director, officer, employee or agent of
the Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
limited liability company, trust or other enterprise, Executive shall be
entitled to indemnification against, and advancement of, expenses (including
attorneys’ fees and expenses as and when incurred), judgments, fines, and
amounts paid in settlement actually and reasonably incurred by Executive in
connection with such action, suit or proceeding. The indemnification and
advancement provided by, or granted pursuant to, this Section 7 shall not be
deemed exclusive of any other rights to which Executive may be entitled under
any bylaw, agreement, vote of shareholders or disinterested directors or
otherwise, both as to action in Executive’s person’s official capacity and as to
action in another capacity while holding such office. In addition, to the rights
set forth in this Section 7, Executive shall be entitled to indemnification
and/or advancement rights no less favorable than such rights granted to other
senior executives of the Company. This Section 7 shall survive the termination
or expiration of this Agreement for any reason.

 

B.As of the date this Agreement is executed, the Company shall have secured and
thereafter shall maintain in force a Directors and Officers liability insurance
policy with a face amount of $10,000,000, covering Executive for all claims made
against Executive during, and against Executive in respect of, the period he is
a director, officer, or employee of the Company. This Section 7 shall survive
the termination or expiration of this Agreement for any reason.

 

C.After the date hereof, promptly at such times required by the Securities and
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall assist the
Executive with timely filing under any applicable rule under the 1934 Act
relating to Executive’s ownership or disposition of Company securities. The
Company will make its counsel available to Executive to discuss whether a
transaction effected by or in favor of Executive requires a filing or amendment
and to assist in the preparation and filing of any such filing or amendment and
the Company will pay for all expenses, including, without limitation, legal fees
and expenses incurred in connection with such filings and amendments.

 

8.Notices.

 

Any notice required by this Agreement or given in connection with it shall be
deemed to have been given if delivered in writing personally or by certified
mail, postage prepaid, or recognized overnight delivery services to the
appropriate party at the address set forth below, or at such other address as
each party may designate in writing to the other:

 



6

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

If to the Company:

 

Grandparents.com, Inc.

589 Eighth Avenue, 6th Floor

New York, NY 10018

 

with a copy to:

 

Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022

Attention: Robert Friedman

 

If to the Executive:

 

Riaz Latifullah

4920 30th Street, NW

Washington, DC 20008

 

9.Final Agreement; Modifications.

 

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

 

10.Governing Law.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York.

 

11.Headings.

 

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meanings or intent.

 

12.No Assignment.

 

Neither this Agreement nor any interest in this Agreement may be assigned by the
Executive or the Company without the prior express written approval of the other
party, which may be withheld by such party at its or his absolute discretion.
Notwithstanding the foregoing, (1) the Company may assign this Agreement to a
successor by merger, consolidation or sale of all or substantially all of its
assets so long as such successor assumes and agrees to be bound by all of the
provisions of this Agreement and (2) in the event of Executive’s death, this
Agreement will be binding upon and inure to the benefit of the Executive’s legal
representatives.

 

13.Severability.

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 



7

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

14.Arbitration.

 

In the event of any controversy or claim between the Company or any of its
affiliates and the Executive arising out of or relating to this Agreement, if
either party delivers to the other party a written demand for arbitration of a
controversy or claim, then such claim or controversy shall be submitted to
binding arbitration. The binding arbitration shall be administered by the
American Arbitration Association in accordance with the AAA rules governing the
resolution of employment disputes in effect at the time of the arbitration
(including, without limitation, rules applicable to the selection of the
arbitrator), except as they may be modified by the provisions of this Agreement.
The arbitration shall take place in New York, NY. Each of the Company and the
Executive shall appoint one person to act as an arbitrator, and a third
arbitrator shall be chosen by the first two arbitrators (such three arbitrators,
the “Panel”). The Panel shall have no authority to award punitive damages
against the Company or the Executive. The Panel shall have no authority to add
to, alter, amend or refuse to enforce any portion of the disputed agreements.
The Company and the Executive each waive any right to a jury trial or to
petition for stay in any action or proceeding of any kind arising out of or
relating to this Agreement.

 

15.Expenses/Attorneys’ Fees.

 

Except as provided in Section 4.H of this Agreement, each party shall bear its
own expenses in connection with any controversy or claim between the Company or
any of its affiliates and the Executive arising out of or relating to this
Agreement.

 

16.Section 409A of the Code.

 

(i)                 General. It is intended that payments and benefits made or
provided under this Agreement shall comply with Section 409A of the Code or an
exemption thereto. Any payments that qualify for the “short-term deferral”
exception, the separation pay exception or another exception under Section 409A
of the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the exclusion under
Section 409A of the Code for short-term deferral amounts, the separation pay
exception or any other exception or exclusion under Section 409A of the Code.
All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A of the Code
to the extent necessary in order to avoid the imposition of penalty taxes on the
Executive pursuant to Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement.

 



(ii)               Reimbursements and In-Kind Benefits. Notwithstanding anything
to the contrary in this Agreement, all reimbursements and in-kind benefits
provided under this Agreement that are subject to Section 409A of the Code shall
be made in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 



8

 

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 



(iii)             Delay of Payments. Notwithstanding any other provision of this
Agreement to the contrary, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology reasonably established by the Company as in effect on the date of
Executive’s separation from service (as determined in accordance with Section
409A of the Code) and to the extent required to avoid an excise tax under
Section 409A of the Code), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to Executive under this Agreement during the six-month period immediately
following the Executive’s separation from service on account of the Executive’s
separation from service shall be accumulated and paid to Executive with interest
at the Prime Rate (as reported in the Wall Street Journal) plus two percentage
points on the first business day of the seventh month following his separation
from service (the “Delayed Payment Date”). If Executive dies during the
postponement period, the amounts and entitlements delayed on account of Section
409A of the Code shall be paid either to the Executive’s beneficiary or the
personal representative of his estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of Executive’s death.

 

 

(iv)             Separation from Service. Despite any contrary provision of this
Agreement, any references to termination of employment or date of termination
shall mean and refer to the date of Executive’s “separation from service,” as
that term is defined in Section 409A of the Code and Treasury regulation Section
1.409A-1(h).

 

 

17.Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument, and may be executed by delivery of a facsimile or electronic
mail copy of a signed signature page.

 

 

 

 

 

 

 

[Signatures follow on next page]

 



9

 

  



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written.

 

 





  GRANDPARENTS.COM, INC.         By: /s/ Steve Leber     Steve Leber    
Chairman and Co-Chief Executive Officer                     EXECUTIVE          
/s/ Riaz Latifullah     Riaz Latifullah

 



 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

EXHIBIT A

 

PROJECTIONS

 

[***]

 



 

 

 

